Citation Nr: 1440571	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-30 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claims for skin disorders, including as related to herbicide exposure.

2. Entitlement to service connection for hearing loss.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to April 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Louisville, Kentucky Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied reopening of a previously denied claims for service connection for skin disorders. The RO also denied service connection for hearing loss and tinnitus.

To ensure a total review of the evidence in this case, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS). The documents within these systems include documents relating to the immediate appeal. The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The Board presently is granting reopening of the previously denied claim for service connection for skin disorders. Prior to consideration of that reopened claim on its merits, the Board is REMANDING that issue to the Agency of Original Jurisdiction (AOJ). It is addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1. The Veteran did not file a notice of disagreement with an April 2005 rating decision denying service connection for skin disorders.

2. Evidence received since the April 2005 rating decision includes medical records showing ongoing or additional current skin disorders.

3. The Veteran does not have hearing impairment that is considered a disability for VA disability benefits purposes.

4. The Veteran had weapons noise exposure during service, but he began to experience tinnitus after separation from service.


CONCLUSIONS OF LAW

1. The April 2005 rating decision denying service connection for skin disorders is a final decision. 38 U.S.C.A. § 7105 (West 2002);  38 C.F.R. § 3.156 (2013).

2. Evidence received since the April 2005 rating decision is new and material to a claim for service connection for skin disorders.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

3. In the absence of a current hearing loss disability for VA purposes, the criteria for service connection have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).

4. Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

The Board is granting herein the claim to reopen a previously denied claim for service connection for skin disorders. Therefore it is not necessary to discuss VA's duties to assist the Veteran in substantiating that claim. With respect to claims to be addressed on their merits, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in letters issued in November 2004 and October 2010. In those letters, VA advised the Veteran what information was needed to substantiate a claim for service connection. In the October 2010 letter, VA also advised the Veteran how VA assigns disability ratings and effective dates. The letters also stated who was to provide the evidence.

The Veteran's claims file (including information in Virtual VA and VBMS) contains the Veteran's service medical records, post-service medical records, and the report of a VA medical examination. The examination report provided adequate information regarding the service connection issues that the Board is deciding on the merits at this time.

With respect to the claims that the Board presently is deciding on their merits, the Veteran was notified and aware of the evidence needed to substantiate the claims, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of those claims on their merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Request to Reopen Previously Denied Claim

In an April 2005 rating decision, the RO denied service connection for skin disorders. A rating decision becomes final when a claimant does not file a notice of disagreement (NOD) within one year after a decision is issued. 38 U.S.C.A. § 7105. The Veteran did not file an NOD with the April 2005 decision, and it became final.

In September 2010, the Veteran requested to reopen a claim for service connection for skin disorders. A final decision on a claim that has been denied shall be reopened if new and material evidence with respect to that claim is presented or secured. 38 U.S.C.A. §§ 5108, 7104(b). The Court has ruled that, if the Board determines that new and material evidence has been submitted, the case must be reopened and evaluated in light of all of the evidence, both new and old. Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the last time that the claim was finally disallowed on any basis (not only since the last time that the claim was disallowed on the merits). Evans v. Brown, 9 Vet. App. 273 (1996). The April 2005 decision is the only final disallowance of the Veteran's claim for service connection for skin disorders. The Board will consider whether new and material evidence has been submitted since that decision.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." Shade v. Shinseki, 24 Vet. App. 110 (2010). See also Evans v. Brown, supra, at 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection also may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Court has explained that, in general, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Under certain circumstances, service connection for specific diseases, including the skin disorders porphyria cutanea tarda, chloracne, or other acneform disease consistent with chloracne, may be presumed if a veteran was exposed during service to certain herbicides, including Agent Orange. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309(e) (2013). If a veteran was exposed to Agent Orange or another herbicide agent, service connection for any of those skin disorders will be presumed if that disease becomes manifest to a degree of 10 percent disabling at any time after service. 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e). A veteran who served on active duty in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 C.F.R. § 3.307(a)(6)(iii). The Veteran's service records show that he served in Vietnam from August 1971 to April 1972. He is presumed to have been exposed to an herbicide agent during that service.

The evidence that was assembled in April 2005 included the Veteran's claim and statements, his service medical records, and some VA and private treatment records. The Veteran reported that beginning soon after separation from service he noticed skin growths on his abdomen, back, and head. Private treatment records showed the removal in 2002 of a skin growth on the Veteran's scalp.

The evidence that had been added since April 2005 includes additional VA and private treatment records. VA treatment notes from 2011 reflect that the Veteran had an epidermal cyst and a neoplasm of the skin of his trunk. In October 2013, a VA clinician removed a skin cyst from the Veteran's back. The added medical records show that the Veteran continued to have skin growths. The evidence of current skin growths enables rather than precludes service connection for skin growths, and thus raises a reasonable possibility of substantiating the claim. The Board finds that evidence added since April 2005 is new and material to the claim. The Board grants reopening of the claim.

Having reopened the claim, the claim must be considered on its merits. The Board finds that the development of additional evidence is warranted. The Board therefore is remanding the claim for the development explained in the remand section, below.

Service Connection for Hearing Loss

The Veteran contends he has hearing loss disability as a result of noise exposure during service.

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

For VA disability benefits purposes, impaired hearing is considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2013).

When considering claims on their merits, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran had an examination in February 1971 for entrance into service. On audiological testing, in each ear all of the auditory threshold for the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz were 25 or lower. On audiological testing in an April 1972 examination for separation from service, in each ear all of the auditory threshold for those frequencies were 25 or lower. During service, the Veteran had hearing at levels that do not constitute a hearing loss disability for VA disability benefits purposes.

There is no indication that the Veteran's hearing was tested during the year following his separation from service. On testing in the VA audiology examination in November 2010, in each ear two of the relevant auditory thresholds were greater than 26 decibels. All of the thresholds were less than 40 decibels. The speech recognition scores were 96 percent in each ear. His hearing levels on that testing did not constitute a hearing loss disability for VA disability benefits purposes.

In a June 2014 brief, the Veteran reported his perception that his hearing capacity had worsened since the November 2010 VA examination.  He requested a new VA examination.  VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran's hearing levels in 2010 did not constitute a hearing loss disability for VA benefits purposes.  He is competent to report his perception that his hearing is worse in 2014 than it was in 2010.  His report of perceived worsening, however, is not competent evidence that his hearing levels as of 2014 constitute a disability. VA thus is not obliged to obtain any additional examination or opinion regarding his hearing loss service connection claim. As he did not have a disabling hearing loss during service, and has not been shown to have a disabling hearing loss currently, the preponderance of the evidence is against service connection for hearing loss.

Service Connection for Tinnitus

The Veteran contends that he has tinnitus as a result of noise exposure during service. His service records show that he served in Vietnam. His service medical records do not show any reports of tinnitus. He had a VA audiology examination in November 2010. He stated that during service he was exposed to loud noise from explosions and gunfire, and that he did not wear hearing protection. He denied any civilian occupational or recreational noise exposure. He stated that he had bilateral tinnitus that began many years before the 2010 examination, but after his time in service. He stated that he experienced tinnitus two to three times a day, and that it lasted five to ten minutes each time. The examiner provided the opinion that it is less likely than not that the Veteran's tinnitus is related to noise exposure during service. The examiner explained as follows:

Tinnitus is a subjective complaint that cannot be evaluated objectively. He did report, though, that it began after his time in the military. I know of no research evidence to support a claim of delayed-onset tinnitus following an incident of noise exposure.

In a June 2014 brief, the Veteran reported that since the 2010 VA examination his tinnitus had become constant. He requested a new VA examination to determine the etiology and severity of his tinnitus.

Evidence that the Veteran's tinnitus progressed from intermittent to constant is not relevant to the history of the onset of his tinnitus. The 2010 examiner opined against a connection of the Veteran's tinnitus to service, and the RO denied service connection, because the Veteran's tinnitus began after separation from service, instead of with or directly after his noise exposure during service. A new examination would not address any issue relevant to service connection, and so would not serve any useful purpose.

The Veteran's account of noise exposure during service is credible. There is no evidence, however, that he began to experience tinnitus with or immediately following that noise exposure. The VA examiner, an audiologist, is competent to address the etiology of tinnitus, and she explained her opinion clearly. Her opinion is persuasive. On the likelihood that noise exposure during service caused tinnitus that began after service, her opinion has greater weight than that of the Veteran, who does not have training regarding the nature and etiology of tinnitus. The Board finds, then, that the greater persuasive weight of the evidence is against a relationship between the post-service tinnitus and the noise exposure during service. As the Veteran's tinnitus did not begin during service or arise as a result of his noise exposure during service, the Board denies service connection for it.


ORDER

A claim for service connection for skin disorders is reopened.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The Board is remanding to the RO, for the development of additional evidence, the reopened issue of service connection for skin disorders. The Veteran contends that during or soon after service he began to have skin growths develop on his trunk and head. He also contends that the skin growths are attributable to exposure to herbicides during his service in Vietnam. Medical treatment records describe the Veteran's skin growths, but do not specifically address whether any of them have constituted porphyria cutanea tarda, chloracne, or other acneform disease consistent with chloracne. The Veteran has not had a VA skin examination. The Board is remanding the issue for a VA skin examination, with review of the claims file, and findings as to whether any of the reported post-service, including current, skin disorders are porphyria cutanea tarda, chloracne, or other acneform disease consistent with chloracne. In addition, the RO did not directly address the Veteran's report that at least one skin growth was present during service or very soon thereafter. On remand, the RO should address that report.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA skin examination. Provide the Veteran's paper claims file and any relevant information from his Virtual VA and VBMS electronic claims files for review. Ask the examiner to provide diagnoses for each current skin disorder. Ask the examiner to state specifically whether the Veteran currently has porphyria cutanea tarda, chloracne, or other acneform disease consistent with chloracne. Ask the examiner to consider the post-service skin disorders noted in the claims file, and provide opinion as to whether it is at least as likely as not that any of those was porphyria cutanea tarda, chloracne, or other acneform disease consistent with chloracne. Ask the examiner to explain the reasons and bases for the conclusions reached.


2. Thereafter, the RO is to review the expanded record and consider the remanded claim for service connection for skin disorders. That consideration is to include specific discussion of the Veteran's report that a skin growth was present on his trunk during or very soon after service. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matter that the Board has remanded. The Veteran has the right to submit additional evidence and argument on that matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


